DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) were filed on 02/04/2020 and 03/05/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Status
This action is in response to claims filed on 07/15/2019. Claims 1-20 are considered in this office action. Claims 1-20 are pending examination.
Claim Objections
Claims 15 and 20 are objected to because of the following informalities:
Claim 15 line 2 and claim 20 line 2 “determine” should read “determining”
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-10, 13, 15, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “a vehicle” in line 2 renders the claim indefinite. It is unclear whether the term “a vehicle” is referring to the same vehicle as stated in claim 1 or a different vehicle. Additionally, based on the context of the claim language, it appears that the term “a vehicle” is referring to the “second vehicle” stated in claim 1. For the purposes of examination, Examiner is interpreting the claim 4 line 2 limitation “a vehicle” as “the second vehicle”.
	Claims 5-10 are rejected based on rejected base claim 4 for the same rationale as recited above.
Regarding claim 9, the limitation “a second vehicle” renders the claim indefinite. It is unclear whether the term “a second vehicle” is claims 1 and 7-8 or a different second vehicle. Therefore, the claim is indefinite.
	Claim 10 is rejected based on rejected base claim 9 for the same rationale as recited above.
Regarding claim 10, the limitation “the vehicle” in lines 1-2 renders the claim indefinite. It is unclear how one would identify the second vehicle by identifying indicia on the vehicle following the second vehicle. Therefore, the claim is indefinite. For the purposes of examination, Examiner is interpreting the claim 10 lines 1-2 limitation “the vehicle” as “the second vehicle”.
Claims 13 and 18 recite similar claim language as used in claim 4 and are rejected for being indefinite for the same reasons and rationale as was used for claim 4 above.
Claims 15 and 20 recite similar claim language as used in both claims 9 and 10 and are rejected for being indefinite for the same reasons and rationale as was used for claims 9 and 10 above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11-12, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oyama (US 2017/0267237 A1).
Regarding claim 1, Oyama discloses “A method comprising: receiving sensor data associated with a driving environment of a vehicle (Par. [0021] lines 6-8 teaches an external environment recognition device as an onboard camera and image recognition device that are employed to recognize the external environment); determining an object within the driving environment; determining if the object is a second vehicle (Par. [0023] lines 13-16 teaches the image recognition device recognizes a lane line (lane), an obstacle, and a preceding vehicle traveling ahead of the host vehicle, on a road on which the host vehicle travels); if the object is a second vehicle, changing an autonomous driving mode to follow the second vehicle automatically (Par. [0033] lines 8-14 teaches in a case where the host vehicle detects a preceding (second) vehicle travelling ahead of the host vehicle, the control unit controls the host vehicle so as to travel on the target course at a set vehicle speed while the host vehicle maintains a predetermined inter-vehicle distance from the preceding vehicle; and Par. [0037] lines 7-11 teaches in the travel control to follow the preceding vehicle, the control unit performs the steering control so as to coincide with the travel locus of the preceding vehicle); and if the object is not a second vehicle, changing the autonomous driving mode to follow a lane viewed in the driving environment (Par. [0033] lines 1-8 teaches the control unit detects a lane line on the road and sets a target course along the travel lane, where travel control to follow the target course means 
Regarding claim 2, Oyama discloses all the limitations of claim 1 above, and further discloses “wherein the sensor data is an image of the driving environment (Par. [0021] lines 6-8 teaches an external environment recognition device as an onboard camera and image recognition device that are employed to recognize the external environment)”.
Regarding claim 11, Oyama discloses “A system comprising: a memory; a processor in communication with the memory, wherein the processor executes instructions stored in the memory, which cause the processor to execute a method (Fig. 1 shows travel control system 10 with travel control device 101 which includes control unit 101, preceding vehicle offset calculation unit 102, and control target point setting unit 103), the method comprising: receiving sensor data associated with a driving environment of a vehicle (Par. [0021] lines 6-8 teaches an external environment recognition device as an onboard camera and image recognition device that are employed to recognize the external environment); determining an object within the driving environment; determining if the object is a second vehicle (Par. [0023] lines 13-16 teaches the image recognition device recognizes a lane line (lane), an obstacle, and a preceding vehicle traveling ahead of the host vehicle, on a road on which the host vehicle travels); if the object is a second vehicle, changing an autonomous driving mode to follow the second vehicle automatically (Par. [0033] lines 8-14 teaches in a case where the host vehicle detects a preceding (second) vehicle travelling ahead of the host vehicle, the control unit controls the host vehicle so as to travel on the target course at a set vehicle speed while the host vehicle maintains a predetermined inter-vehicle distance from the preceding vehicle; and Par. [0037] lines 7-11 teaches in the travel control to follow the preceding vehicle, the control unit performs the steering control so as to coincide with the travel locus of the preceding vehicle); and if the object is not a second vehicle, changing the autonomous driving mode to follow a lane viewed in the driving environment (Par. [0033] lines 1-8 teaches the control unit detects a lane line on the road and sets a target course along the travel lane, where travel control to follow the target course means travel control to follow the lane, and in a case where the host vehicle does not detect the preceding (second) vehicle traveling ahead of the host vehicle, the control unit controls the host vehicle so as to travel on the target course at a set speed)”.
Regarding claim 12, Oyama discloses all the limitations of claim 11 above, and further discloses “wherein the sensor data is an image of the driving environment (Par. [0021] lines 6-8 teaches an external environment recognition device as an onboard camera and image recognition device that are employed to recognize the external environment)”.
Regarding claim 16, Oyama discloses “A non-transitory computer readable medium having stored thereon instructions, which when executed by a processor cause the processor to execute a method (Fig. 1 shows travel control system 10 with travel control device 101 which includes control unit 101, preceding vehicle offset calculation unit 102, and control target point setting unit 103), the method comprising: receiving sensor data associated with a driving environment of a vehicle (Par. [0021] lines 6-8 teaches an external environment recognition device as an onboard camera and image recognition device that are employed to recognize the external environment); determining an object within the driving environment; determining if the object is a second vehicle (Par. [0023] lines 13-16 teaches the image recognition device recognizes a lane line (lane), an obstacle, and a preceding vehicle traveling ahead of the host vehicle, on a road on which the host vehicle travels); if the object is a second vehicle, changing an autonomous driving mode to follow the second vehicle automatically (Par. [0033] lines 8-14 teaches in a case where the host vehicle detects a preceding (second) vehicle travelling ahead of the host vehicle, the control unit controls the host vehicle so as to travel on the target course at a set vehicle speed while the host vehicle maintains a predetermined inter-vehicle distance from the preceding vehicle; and Par. [0037] lines 7-11 teaches in the travel control to follow the preceding vehicle, the control unit performs the steering control so as to coincide with the travel locus of the preceding vehicle); and if the object is not a second vehicle, changing the autonomous driving mode to follow a lane viewed in the driving environment (Par. [0033] lines 1-8 teaches the control unit detects a lane line on the road and sets a target course along the 
Regarding claim 17, Oyama discloses all the limitations of claim 16 above, and further discloses “wherein the sensor data is an image of the driving environment (Par. [0021] lines 6-8 teaches an external environment recognition device as an onboard camera and image recognition device that are employed to recognize the external environment)”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-7, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 2017/0267237 A1) in view of Zheng et al. (US 2018/0349782 A1).
Regarding claim 3, Oyama teaches all the limitations of claim 2 above, however Oyama does not explicitly teach “wherein determining the object comprises automatically drawing a box over the object in the image”.
	From the same field of endeavor, Zheng teaches “wherein determining the object comprises automatically drawing a box over the object in the image (Fig. 8B and Par. [0086] lines 5-7 teaches object detection results generated based on the image view with each box representing a region of interest considered to be an object (implying that a box is automatically drawn over an object in the image))”.

	The motivation for doing so would be provide an improved solution for a computer aided perception system in autonomous driving (Zheng, Par. [0006] lines 1-3).
Regarding claim 4, the combination of Oyama and Zheng teaches all the limitations of claim 3 above, and further teaches “wherein determining the object comprises executing a machine learning model that identifies the object in the box as a vehicle (Oyama, Par. [0023] lines 13-16 teaches the image recognition device recognizes a preceding vehicle traveling ahead of the host vehicle, on a road on which the host vehicle travels) (Zheng, Par. [0064] lines 13-15 teaches object detection includes identification of objects and properties associated therewith; and Par. [0138] lines 1-15 teaches various object detection models can be used including deep learning neural network models)”.
Regarding claim 5, the combination of Oyama and Zheng teach all the limitations of claim 4 above, and further teaches “wherein the box delineates the extents of the object within the image
Regarding claim 6, the combination of Oyama and Zheng teaches all the limitations of claim 5 above, and further teaches “wherein a center of the box is determined (Oyama, Par. [0038] lines 1-13 teaches a candidate point obtained for each captured image frame at a position of the preceding vehicle, where a center position in the lateral direction in the rear area of the preceding vehicle is obtained from the captured image and the center position is set as the candidate point indicating the position of the preceding vehicle) (Zheng, Par. [0083] lines 18-19 teaches each detected object may be represented by a centroid or center point and by its boundary; Fig. 8B and Par. [0086] lines 5-7 teaches object detection results generated based on the image view with each box representing a region of interest considered to be an object)”. It would have been obvious to one or ordinary skill in the art to have the candidate point taught by Oyama and the center point taught by Zheng be a center point of the box drawn around the object taught by Zheng in order to represent each detected object by its location (Zheng, Par. [0083] line 18).
Regarding claim 7, the combination of Oyama and Zheng teaches all the limitations of claim 6 above, and further teaches “wherein to follow the second vehicle, a position of the center of the box is maintained in subsequent images 
Regarding claim 13, Oyama teaches all the limitations of claim 12 above, and further teaches “wherein determining the object comprises executing identifies a vehicle (Oyama, Par. [0023] lines 13-16 teaches the image recognition device recognizes a preceding vehicle traveling ahead of the host vehicle, on a road on which the host vehicle travels)”. However Oyama does not explicitly teach “wherein determining the object comprises automatically drawing a box over the object in an image” and wherein determining the object comprises executing “a machine learning model” that identifies the object “in the box” as a vehicle.
	From the same field of endeavor, Zheng teaches “wherein determining the object comprises automatically drawing a box over the object in an image (Fig. 8B and Par. [0086] lines 5-7 teaches object detection results generated based on the image view with each box representing a region of interest considered to be an object (implying that a box is automatically drawn over an object in the image))” and wherein determining the object comprises executing “a machine learning model” that identifies the object “in the box” as a vehicle (Par. [0064] lines 13-15 teaches object detection includes identification of objects and properties associated therewith; and Par. [0138] lines 1-15 teaches various object detection models can be used including deep learning neural network models).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Oyama to incorporate the teachings of Zheng such that determining an object as a vehicle as taught by Oyama comprises 
	The motivation for doing so would be provide an improved solution for a computer aided perception system in autonomous driving (Zheng, Par. [0006] lines 1-3).
Regarding claim 14, the combination of Oyama and Zheng teach all the limitations of claim 11 above, and further teaches “wherein a box delineates the extents of the object within an image (Zheng, Fig. 8B shows the box around each object encompasses the extent of each object; and Par. [0138] lines 1-4 teaches the object detection model identifies the boundaries of the objects), wherein a center of the box is determined (Oyama, Par. [0038] lines 1-13 teaches a candidate point obtained for each captured image frame at a position of the preceding vehicle, where a center position in the lateral direction in the rear area of the preceding vehicle is obtained from the captured image and the center position is set as the candidate point indicating the position of the preceding vehicle) (Zheng, Par. [0083] lines 18-19 teaches each detected object may be represented by a centroid or center point and by its boundary; Fig. 8B and Par. [0086] lines 5-7 teaches object detection results generated based on the image view with each box representing a region of interest considered to be an object) (It would have been obvious to one or ordinary skill in the art to have the candidate point taught by Oyama and the center point taught by Zheng be a center point of the box drawn around the object taught by Zheng in order to represent each detected object by its location (Zheng, Par. [0083] line 18)), and wherein to follow the second vehicle, a position of the center of the box is maintained in subsequent images (Oyama, Par. [0038] lines 1-13 teaches a candidate point obtained for each captured image frame at a position of the preceding vehicle, where a center position in the lateral direction in the rear area of the preceding vehicle is obtained from the captured image and the center position is set as the candidate point indicating the position of the preceding vehicle)”.
Regarding claim 18, Oyama teaches all the limitations of claim 16 above, and further teaches “wherein determining the object comprises executing identifies a vehicle (Oyama, Par. [0023] lines 13-16 teaches the image recognition device recognizes a preceding vehicle traveling ahead of the host vehicle, on a road on which the host vehicle travels)”. However Oyama does not explicitly teach “wherein determining the object comprises automatically drawing a box over the object in an image” and wherein determining the object comprises executing “a machine learning model” that identifies the object “in the box” as a vehicle.
	From the same field of endeavor, Zheng teaches “wherein determining the object comprises automatically drawing a box over the object in an image (Fig. 8B and Par. [0086] lines 5-7 teaches object detection results generated based on the image view with each box representing a region of interest considered to be an object (implying that a box is automatically drawn over an object in the image))” and wherein determining the object comprises executing “a machine learning model” that identifies the object “in the box” as a vehicle (Par. [0064] lines 13-15 teaches object detection includes identification of 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of Oyama to incorporate the teachings of Zheng such that determining an object as a vehicle as taught by Oyama comprises drawing a box over the object in the image and using machine learning to identify the object in the box as taught by Zheng.
	The motivation for doing so would be provide an improved solution for a computer aided perception system in autonomous driving (Zheng, Par. [0006] lines 1-3).
Regarding claim 19, the combination of Oyama and Zheng teach all the limitations of claim 16 above, and further teaches “wherein a box delineates the extents of the object within an image (Zheng, Fig. 8B shows the box around each object encompasses the extent of each object; and Par. [0138] lines 1-4 teaches the object detection model identifies the boundaries of the objects), wherein a center of the box is determined (Oyama, Par. [0038] lines 1-13 teaches a candidate point obtained for each captured image frame at a position of the preceding vehicle, where a center position in the lateral direction in the rear area of the preceding vehicle is obtained from the captured image and the center position is set as the candidate point indicating the position of the preceding vehicle) (Zheng, Par. [0083] lines 18-19 teaches each detected object may be represented by a centroid or center point and by its boundary; Fig. 8B and Par. [0086] lines 5-7 , and wherein to follow the second vehicle, a position of the center of the box is maintained in subsequent images (Oyama, Par. [0038] lines 1-13 teaches a candidate point obtained for each captured image frame at a position of the preceding vehicle, where a center position in the lateral direction in the rear area of the preceding vehicle is obtained from the captured image and the center position is set as the candidate point indicating the position of the preceding vehicle)”.


Claims 8-10, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 2017/0267237 A1) in view of Zheng et al. (US 2018/0349782 A1) and further in view of Pilkington et al. (US 2019/0206260 A1).
Regarding claim 8, the combination of Oyama and Zheng teaches all the limitations of claim 7 above, however the combination of Oyama and Zheng does not explicitly teach “wherein the second vehicle is in a caravan with the vehicle”.
	From the same field of endeavor, Pilkington teaches “wherein the second vehicle is in a caravan with the vehicle (Fig. 1 and Par. 10 in traffic with a second on follower vehicle 20)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Oyama and Zheng to incorporate the teaching of Pilkington to have the second vehicle and the vehicle taught by the combination of Oyama and Zheng be in a caravan together as taught by Pilkington.
	The motivation for doing so would be to provide for new and improved systems and methods for platoon initialization and improved systems and methods for safety maintenance of platooning vehicles (Pilkington, Par. [0017] lines 1-4).
Regarding claim 9, the combination of Oyama, Zheng, and Pilkington teaches all the limitations of claim 8 above, and further teaches “wherein determining if the object is a second vehicle comprises identifying the second vehicle as part of the caravan (Pilkington, Par. [0082] lines 6-14 teaches only vehicles who are platoon capable and have indicated a desire to join a platoon will broadcast and listen for Platoon protocol messages; and Par. [0107] lines 6-20 teaches a platoon initialization strategy that requires completion of one or more of three verification criteria which include a first verification criteria of continuous communication between vehicles for more than a predetermined duration, a second verification criteria of a successful execution of an affirmative function by the forward vehicle to be operated responsive to a request from the following vehicle (i.e. identifying the forward vehicle is part of the 
Regarding claim 10, the combination of Oyama, Zheng, and Pilkington teaches all the limitations of claim 9 above, and further teaches “wherein the second vehicle is identified by indicia on the vehicle (Pilkington, Par. [0162] lines 1-9 teaches a set of computer readable labels (indicia) is placed on the back of the leading trailer and is visible to and readable and comprehendible by the following vehicle, where the following vehicle is able to readily use the computer readable labels as a tracking guide to follow the lead vehicle)”.
Regarding claim 15, the combination of Oyama and Zheng teaches all the limitations of claim 11 above, however the combination of Oyama and Zheng does not explicitly teach “wherein the second vehicle is in a caravan with the vehicle, wherein determine if the object is a second vehicle comprises identifying the second vehicle as part of the caravan, and wherein the second vehicle is identified by indicia on the vehicle”.
	From the same field of endeavor, Pilkington teaches “wherein the second vehicle is in a caravan with the vehicle (Fig. 1 and Par. [0079] lines 5-7 teaches a basic platoon P including a host or leader vehicle 10 in traffic with a second on follower vehicle 20), wherein determine if the object is a second vehicle comprises identifying the second vehicle as part of the caravan (Par. [0082] lines 6-14 teaches only vehicles who are platoon capable and have indicated a desire to join a platoon will broadcast and listen for Platoon protocol , and wherein the second vehicle is identified by indicia on the vehicle (Pilkington, Par. [0162] lines 1-9 teaches a set of computer readable labels (indicia) is placed on the back of the leading trailer and is visible to and readable and comprehendible by the following vehicle, where the following vehicle is able to readily use the computer readable labels as a tracking guide to follow the lead vehicle)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Oyama and Zheng to incorporate the teaching of Pilkington to have the second vehicle and the vehicle taught by the combination of Oyama and Zheng be in a caravan together as taught by Pilkington, have the determining if the object is a second vehicle as taught by the combination of Oyama and Zheng by identifying the second vehicle as part of the caravan as taught by Pilkington, and have the second vehicle taught by the combination of 
	The motivation for doing so would be to provide for new and improved systems and methods for platoon initialization and improved systems and methods for safety maintenance of platooning vehicles (Pilkington, Par. [0017] lines 1-4).
Regarding claim 20, the combination of Oyama and Zheng teaches all the limitations of claim 16 above, however the combination of Oyama and Zheng does not explicitly teach “wherein the second vehicle is in a caravan with the vehicle, wherein determine if the object is a second vehicle comprises identifying the second vehicle as part of the caravan, and wherein the second vehicle is identified by indicia on the vehicle”.
	From the same field of endeavor, Pilkington teaches “wherein the second vehicle is in a caravan with the vehicle (Fig. 1 and Par. [0079] lines 5-7 teaches a basic platoon P including a host or leader vehicle 10 in traffic with a second on follower vehicle 20), wherein determine if the object is a second vehicle comprises identifying the second vehicle as part of the caravan (Par. [0082] lines 6-14 teaches only vehicles who are platoon capable and have indicated a desire to join a platoon will broadcast and listen for Platoon protocol messages; and Par. [0107] lines 6-20 teaches a platoon initialization strategy that requires completion of one or more of three verification criteria which include a first verification criteria of continuous communication between vehicles for more than a predetermined duration, a second verification criteria of a successful execution of an , and wherein the second vehicle is identified by indicia on the vehicle (Pilkington, Par. [0162] lines 1-9 teaches a set of computer readable labels (indicia) is placed on the back of the leading trailer and is visible to and readable and comprehendible by the following vehicle, where the following vehicle is able to readily use the computer readable labels as a tracking guide to follow the lead vehicle)”.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to modify the teachings of the combination of Oyama and Zheng to incorporate the teaching of Pilkington to have the second vehicle and the vehicle taught by the combination of Oyama and Zheng be in a caravan together as taught by Pilkington, have the determining if the object is a second vehicle as taught by the combination of Oyama and Zheng by identifying the second vehicle as part of the caravan as taught by Pilkington, and have the second vehicle taught by the combination of Oyama and Zheng be identified by indicia on the vehicle as taught by Pilkington.
	The motivation for doing so would be to provide for new and improved systems and methods for platoon initialization and improved systems and methods for safety maintenance of platooning vehicles (Pilkington, Par. [0017] lines 1-4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M FITZHARRIS whose telephone number is (469)295-9147.  The examiner can normally be reached on 7:30 am - 6:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTIAN CHACE can be reached on (571)272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.M.F./Examiner, Art Unit 3665                                                                                                                                                                                                        


/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665